              Case 3:19-cv-01195-EMC Document 82 Filed 05/06/19 Page 1 of 2




 1
     JOSEPH H. HUNT
 2   Assistant Attorney General
     DAVID L. ANDERSON
 3   United States Attorney
     MICHELLE R. BENNETT
 4
     Assistant Branch Director
 5   BRADLEY P. HUMPHREYS (D.C. Bar No. 988057)
     Trial Attorney
 6   Federal Programs Branch
 7
     U.S. Department of Justice, Civil Division
     1100 L Street, NW
 8   Washington, DC 20005
     Tel.: (202) 305-0878
 9   Fax: (202) 616-8460
10
     Email: Bradley.Humphreys@usdoj.gov
     Counsel for Defendants
11

12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13
                                                            )
14    ESSENTIAL ACCESS HEALTH, INC., et al.                 )   Case No.: 3:19-cv-01195-EMC
                                                            )
15
                                 Plaintiffs,                )   RELATED TO
16                                                          )
                            v.                              )   Case No.: 3:19-cv-01184-EMC
17                                                          )
      ALEX M. AZAR II, et al.,                              )   NOTICE OF APPEAL
18
                                                            )
19                               Defendants.                )   PRELIMINARY INJUNCTION
                                                            )   APPEAL
20

21
            PLEASE TAKE NOTICE that Defendants hereby appeal to the United States Court of
22
     Appeals for the Ninth Circuit from the Court’s April 26, 2019 Order granting Plaintiffs’ motion
23
     for preliminary injunction. ECF No. 78.
24
     Dated: May 6, 2019                              Respectfully submitted,
25
                                                     JOSEPH H. HUNT
26
                                                     Assistant Attorney General
27

28
                                                          1
                                                NOTICE OF APPEAL
                                               No. 3:19-cv-01195-EMC
              Case 3:19-cv-01195-EMC Document 82 Filed 05/06/19 Page 2 of 2




                                                 DAVID L. ANDERSON
 1
                                                 United States Attorney
 2
                                                 JAMES M. BURNHAM
 3                                               Deputy Assistant Attorney General
 4
                                                 MICHELLE R. BENNETT
 5                                               Assistant Branch Director

 6                                               /s/ Bradley P. Humphreys
 7
                                                 BRADLEY P. HUMPHREYS
                                                 (DC Bar No. 988057)
 8                                               Trial Attorney
                                                 United States Department of Justice
 9                                               Civil Division, Federal Programs Branch
10
                                                 1100 L Street, NW
                                                 Washington, DC 20005
11                                               Tel: (202) 305-0878
                                                 Fax: (202) 616-8460
12
                                                 Email: Bradley.Humphreys@usdoj.gov
13
                                                 Counsel for Defendants
14

15

16

17                                   CERTIFICATE OF SERVICE

18          I hereby certify that on May 6, 2019, I electronically filed the foregoing document with

19   the Clerk of the Court, using the CM/ECF system, which will send notification of such filing to
20   the counsel of record in this matter who are registered on the CM/ECF system.
21
                                                 /s/ Bradley P. Humphreys
22                                               BRADLEY P. HUMPRHEYS
                                                 (D.C. Bar No. 988057)
23

24

25

26

27

28
                                                      2
                                            NOTICE OF APPEAL
                                           No. 3:19-cv-01195-EMC
